Citation Nr: 0523485	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-00 506	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to December 1962.  His net service for that period was one 
year three months and seventeen days.  The veteran also had 
prior Navy Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the RO 
which denied service connection for asthma and diabetes 
mellitus Type II.

In June 2005, a hearing was held before the undersigned 
Veteran's Law Judge making this decision who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The veteran is presumed to have entered service in sound 
condition.

2.  There is no clear and unmistakable evidence that the 
veteran's asthma preexisted service and was not aggravated by 
service.

3.  There is no competent medical evidence of record showing 
that the veteran's diabetes mellitus is related to service.


CONCLUSIONS OF LAW

1.  Asthma was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1131, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2004).




2.  Diabetes mellitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 2002 rating decision, a December 
2002 statement of the case (SOC), and a supplemental 
statement of the case dated in April 2003 that discussed the 
pertinent evidence and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a December 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in December 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, service personnel records, and post-
service medical treatment reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  Additionally, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the appellant's claim of service connection 
for diabetes mellitus, Type II.  38 U.S.C.A. § 5103A.  An 
examination or medical opinion for diabetes mellitus is not 
indicated because the evidentiary record does not contain 
competent evidence indicating that the claimed disability or 
symptoms may be associated with an established event, injury, 
or disease in service.  See 38 C.F.R. § 3.159(c)(4)(C); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002). 

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Analysis

A.  Service connection for Asthma

The veteran contends that although he had asthma as a child, 
upon entrance into service, a medical physician told him that 
he had outgrown the disease.  He claims, in essence, that he 
did not have asthma when he entered service and that his 
current asthma was incurred in service.  See June 2005 Travel 
Board hearing transcript.  In the alternative the veteran 
argues that he had asthma prior to service and that the 
condition was aggravated by active military service.  He 
claimed that when he was transferred to Camp Lejeune, he 
participated in military training, war games, and exercises.  
He stated that during his training he was exposed to some 
type of defoliant.  He claims that his experiences at Camp 
Lejeune caused his asthma.  See March 2003 RO hearing 
transcript.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In 2001, the veteran submitted private medical reports and 
statements showing that he has a diagnosis of asthma.  Thus, 
the veteran has submitted evidence of a current disability.  

A preservice active duty USNR examination report dated in 
September 1961 reveals that the veteran reported a history of 
asthma.  Physical examination revealed that the veteran's 
lungs were normal.  The examiner reported that the veteran 
was treated for asthma last December and that his condition 
was not considered disabling.  The examiner referred to 
letters from the veteran's private doctor.  A September 1961 
statement from the veteran's private physician was dated a 
little over a week before the September 1961 service 
examination.  The private physician stated that he treated 
the veteran in 1958 for bronchial asthma with medication 
(pediatric).  In September 1962, the veteran was treated for 
having an asthmatic attack.  It was reported that the veteran 
had a history of asthma.  In October 1962, the veteran was 
treated for asthmatic bronchitis.  Another October 1962 
report reveals that the veteran was referred for medical 
treatment due to having a long asthmatic history, dating back 
to childhood.  It was reported that the veteran was on 
medication for the condition, but that he continued to have 
acute asthma episodes.  When examined later that month, the 
physician stated that the veteran had a history of childhood 
asthma and recurrent wheezing during the past 7 months while 
stationed in the Camp Lejeune area.  The examiner reported 
that the veteran felt that he would be symptom free if he 
were stationed in an area above Virginia.  The physician also 
reported that if a climatic change of duty could be arranged 
it should be requested, if not, the veteran should appear 
before a board of medical survey due to a diagnosis of 
asthma, perennial (allergen unknown), existed prior to 
service.

In November 1962, the veteran was admitted to the hospital 
with a chief complaint of recurrent asthmatic attacks of 
fourteen years duration.  The hospital report noted that at 
age seven the veteran had the onset of hay fever and asthma.  
It was reported that the veteran's attacks were experienced 
predominantly from July to September, but that he had 
occasional mild attacks during the remainder of the year.  
During the late summer and fall, the bouts occurred daily and 
varied from mild to severe.  The frequency and severity of 
the attacks decreased greatly after the age of fourteen.  The 
examiner noted that the veteran was deployed to Camp Lejeune, 
North Carolina in April 1962 and immediately began to have 
occasional asthmatic attacks.  Since August 1962, the veteran 
had had nearly daily, mild diurnal wheezing and dyspnea.  
These episodes intermittently incapacitated him and 
restricted him in the ability to perform his delegated 
duties.  Therapy generally consisted of conventional 
measures; however, the condition necessitated adrenal cortico 
steroid administration briefly on two different occasions in 
his early teen years.  The physician concluded that the 
veteran was unfit for service and that he should be 
discharged.  He was diagnosed as having asthma, perennial 
(allergen unknown), existed prior to service, not in line of 
duty, not aggravated by service.  In December 1962, the 
veteran was discharged due to the Board of Medical Survey's 
recommendation.

The determinative question in the instant case is whether the 
presumption of soundness has been rebutted.  The Board finds 
that it has not.  Although the medical board found that the 
veteran's asthma condition existed prior to service and was 
not aggravated by service, the medical board's finding in and 
of itself cannot be considered clear and unmistakable 
evidence that asthma existed prior to service and was not 
aggravated by such service.  The preservice medical evidence 
tends to show that the veteran had a past history of asthma; 
however, it appears from the medical evidence that his asthma 
was aggravated by military service.  In this regard, the 
Board notes that at the time of the September 1961 service 
examination, the veteran had no symptoms of asthma.  A 
September 1961 service examination report reveals that it had 
been close to a year since the veteran was last treated for 
asthma.  The report also noted that his condition was not 
considered disabling.  A statement from the veteran's private 
medical doctor shows that he was treated in 1958 for asthma.  
Based on the September 1961 examination findings and the 
statement from the veteran's private physician, it was 
determined that the veteran was fit for active military 
service.  The November 1962 hospital summary reveals that the 
frequency and severity of his asthma attacks decreased 
greatly after the age of fourteen, but tremendously increased 
once the veteran was deployed to Camp Lejeune, North 
Carolina.

An examination of the overall evidence of record fails to 
demonstrate that there is clear and unmistakable evidence 
that asthma existed prior to service and was not aggravated 
by service.  The Board, therefore, finds that asthma was 
incurred in service.  

B.  Service connection for diabetes mellitus, Type II

The veteran contends that he has diabetes mellitus, Type II 
due to being exposed to a defoliant while he was on a 
demolition range.  He stated that that during an explosion he 
breathed in the defoliant.  (See June 2005 Travel Board 
hearing and March 2003 RO hearing)

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including diabetes mellitus, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service medical records are negative for a diagnosis of 
diabetes mellitus.  In fact, the veteran testified during his 
June 2005 Travel Board hearing that he was diagnosed as 
having diabetes mellitus approximately 10 years prior and in 
a July 2001 statement, the veteran stated that he was 
diagnosed as having diabetes 3 years prior.  Postservice 
medical records from 2000 and 2001 show that the veteran has 
a diagnosis of diabetes mellitus, Type II.  

Since the veteran was not diagnosed as having diabetes 
mellitus within one year of the veteran's discharge from 
service, presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.  Additionally, since the 
veteran does not allege and the evidence does not show that 
he served in Vietnam, he is not presumed to have been exposed 
to Agent Orange.  Consequently, presumptive service 
connection based on Agent Orange exposure is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board will now discuss whether there is any evidence 
linking his diabetes mellitus, Type II, first diagnosed 
several years after service to his period of military 
service.  The Board notes that the veteran claims that he was 
exposed to a defoliant and that this caused his current 
diabetes mellitus.  A review of his service medical records 
is negative for any evidence that he was exposed to a 
defoliant.  Additionally, the veteran has not submitted 
evidence showing that he was exposed to a defoliant in 
service and that he now has diabetes mellitus as a result.  

There is no competent medical evidence of record supporting 
the veteran's assertion that he currently has diabetes 
mellitus due to exposure to a defoliant in service.  His 
assertion alone cannot be considered competent evidence of a 
medical nexus.  As a lay person, he is not competent to offer 
opinions regarding medical diagnosis or causation.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of medical nexus evidence showing that the 
veteran has diabetes mellitus which is related to service, 
the Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable 



and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for asthma is granted.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


